Citation Nr: 0532782	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran was missing from September 1942 to January 1945.  
He had recognized guerilla service from January 1945 to 
October 1945, and he had service with the regular Philippine 
Army from October 1945 to February 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision which denied 
service connection for the cause of the veteran's death.  In 
June 2005, the appellant testified at a Travel Board hearing 
at the RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.  

2.  The veteran died in September 1965.  The death 
certificate lists the cause of death as a cerebral 
hemorrhage, which began many years after service and was not 
caused by any incident of service.  

3.  At the time of the veteran's death, service connection 
was not established for any disorders.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including a brain hemorrhage, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.309.  

The veteran was listed as missing from September 1942 to 
January 1945.  He had recognized guerilla service from 
January 1945 to October 1945, and he had service with the 
regular Philippine Army from October 1945 to February 1946.  
His service medical records show no complaints of or 
treatment for a cerebral hemorrhage or for any cardiovascular 
problems.  

The veteran was not service-connected for any disorders 
during his lifetime.  

He died in September 1965.  The death certificate listed the 
cause of death as a cerebral hemorrhage.  

There is no medical evidence of a cerebral hemorrhage or any 
cardiovascular problems for decades after service.  The 
medical evidence does not suggest that any such disorders 
were related to any incident of service.  

In statements dated in April 2003 and October 2003, the 
appellant reported that the veteran died in September 1965 
due to a cerebral hemorrhage secondary to a vehicular 
accident.  She also indicated that he was treated in 1962 and 
1963 for disorders including an ulcer disorder, beriberi, 
malaria and a urinary tract infection.  The appellant further 
noted that the veteran was treated in 1964 for ulcer 
problems, a urinary tract infection, and for hypertension.  

The appellant essentially contends that the veteran's medical 
problems, such as ulcer problems, were so severe that he had 
to be taken to a hospital, that he was involved in a vehicle 
accident while traveling to the hospital, and that the 
accident caused the cerebral hemorrhage.  It appears that the 
appellant is alleging that some of such illnesses were 
incurred in service.  However, there is no competent evidence 
of record that shows that the veteran had any cardiovascular 
disorders during service or within one year following 
separation from service.  Furthermore, there is no competent 
evidence of record showing that the cerebral hemorrhage that 
resulted in the veteran's death was incurred in or aggravated 
by service or was proximately due to or the result of any 
disease or injury incurred in or aggravated by service.

The Board has considered the appellant's contentions.  
However, the appellant as a layman, is not competent to give 
a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
cerebral hemorrhage involved in the veteran's death occurred 
many years after service and was not caused by any incident 
of service.  The fatal condition was not incurred in or 
aggravated by service, and it was not service-connected.  A 
disability incurred in or aggravated by service did not cause 
or contribute to the veteran's death, and thus there is no 
basis for service connection for the cause of the veteran's 
death.  The preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2003, a 
rating decision in July 2003, a statement of the case in 
October 2003, correspondence in October 2003, and a 
supplemental statement of the case in September 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant evidence has been obtained, and VA 
has notified the appellant of any evidence that could not be 
obtained.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


